 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
10   MARIA CORREA, et al.,                                  Case No.: 2:16-cv-01852-JAD-NJK
11          Plaintiff(s),                                                 ORDER
12   v.
13   LAS VEGAS METROPOLITAN POLICE
     DEPARTMENT, et al.,
14
            Defendant(s).
15
16         Pending before the Court is an order for Plaintiffs’ counsel to show cause for violating the
17 Court’s order setting the settlement conference. Docket No. 57. Plaintiffs’ counsel violated the
18 order by failing to provide Plaintiffs’ settlement statement in accordance with the Court’s order,
19 which resulted in the Court issuing an order to provide the statement no later than June 18, 2019.
20 Docket No. 55. Counsel eventually submitted Plaintiffs’ statement to the Court; however, the
21 statement indicated that Plaintiffs intended to violate the Court’s order a second time by failing to
22 comply with its appearance requirements. As a result, on June 19, 2019, the Court ordered each
23 individual Plaintiff to personally appear at the settlement conference and for Plaintiffs’ counsel to
24 file a notice expressly stating that each individual Plaintiff personally appear at the settlement
25 conference.     Docket No. 56.       Plaintiffs’ counsel failed to file a notice on the docket
26 regarding Plaintiffs’ personal appearance. See Docket. On June 20, 2019, the Court issued the
27 instant order to show cause. Docket No. 57.
28

                                                     1
 1         On July 2, 2019, Plaintiffs’ counsel filed a response to the Court’s order to show cause.
 2 Docket No. 61. With respect to submitting an insufficient settlement conference brief, Plaintiffs’
 3 counsel submits that he “failed to thoroughly read the order” and, instead, “applied his belief . . .
 4 that complete authority to settle be present.” Id. at 2. Further, Plaintiffs’ counsel submits that he
 5 was out of the jurisdiction and unavailable when the brief was initially due. Docket No. 61 at 2.
 6         The Court’s orders regarding the settlement conference briefs provided more than thirty
 7 days to complete and submit settlement conference briefs. See Docket Nos. 49, 54. Further,
 8 Plaintiffs’ counsel has been aware of the pending settlement conference since at least April 17,
 9 2019. See Docket No. 49. There was clearly plenty of time for Plaintiffs’ counsel to prepare his
10 brief, regardless of his availability on the submission deadline itself. Further, there is no excuse
11 for failing to read and comply with a Court order.
12         With respect to failing to file a notice on the docket, Plaintiffs’ counsel submits that he was
13 not issued and served the Court’s order until 7:45 a.m. on June 20, 2019, and was in Clark County
14 District Court “the afternoon of June 20, 2019.” Docket No. 61 at 2. Plaintiffs’ counsel
15 acknowledges he was served the Court’s order in the morning, which required compliance no later
16 than 11:00 a.m., but does not offer an explanation for his failure to comply, other than to state he
17 had a court appearance in the afternoon.
18         In short, Plaintiffs’ counsel admits to violating the Court’s clear orders regarding the
19 settlement conference, and has provided insufficient justification.         Accordingly, the Court
20 ORDERS Plaintiffs’ counsel Melvin Grimes to pay a court fine of $200. Payment of the Court
21 fine shall be made to the “Clerk, U.S. District Court” no later than August 1, 2019. Mr. Grimes
22 shall file a proof of payment on the docket by that date. The Court CAUTIONS Mr. Grimes
23 moving forward to carefully review all Court orders and to strictly comply with them.
24         IT IS SO ORDERED.
25         Dated: July 18, 2019
26                                                                ______________________________
                                                                  Nancy J. Koppe
27                                                                United States Magistrate Judge
28

                                                     2
